DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-28 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2014/0282651 to Baratz.

With regard to claim 1, Baratz discloses a computer-implemented method for analysis comprising: 
accessing an interactive digital environment, wherein the interactive digital environment is a shared digital environment for a plurality of participants (paragraphs [0009]-[0012] and [0026], Users or viewers of broadcast content are tracked through an interactive sentiment tracker); 
obtaining a plurality of images from a first set of participants within the plurality of participants involved in the interactive digital environment (paragraphs [0021], [0025] and [0036], Facial recognition is performed on images in order to determine user sentiment data such as happy sad, angry, etc.); 
analyzing cognitive state content within the plurality of images for the first set of participants within the plurality of participants (paragraphs [0021], [0025] and [0036], Facial recognition is performed on images in order to determine user sentiment data such as happy sad, angry, etc.); and 
providing results of the analyzing cognitive state content to a second set of participants within the plurality of participants (paragraphs [0012], [0026] and [0030], the viewer sentiment data is tracked and determined and aggregated; and the results provided to producers of the media for example of  second set of participants).

With regard to claim 2, Baratz discloses the method of claim 1 wherein the first set of participants comprises viewing participants (paragraphs [0009]-[0012] and [0026], Users or viewers of broadcast content are tracked through an interactive sentiment tracker).

With regard to claim 3, Baratz discloses the method of claim 2 wherein the second set of participants comprises one or more presenting participants (paragraphs [0012], [0026] and [0030], the viewer sentiment data is tracked and determined and aggregated; and the results provided to producers of the media for example of  second set of participants.  The producers are considered presenters).  

With regard to claim 6, Baratz discloses the method of claim 1 wherein the obtaining and the analyzing are accomplished on a device local to a participant such that images of the first set of participants are not transmitted to a non-local device (Fig. 2 shows an example of a user device with the sentiment tracking application included).

With regard to claim 7, Baratz discloses the method of claim 6 wherein the obtaining and the analyzing are based on an opt-in or an opt-out selection provided by a participant (paragraph [0011], The viewer watching content on their television or computer or cell phone and allowing an application to image them and report their sentiment response to content will inherently and legally require an opt-in).

With regard to claim 8, Baratz discloses the method of claim 1 further comprising augmenting the analyzing cognitive state content with evaluation of audio information (paragraph [0036], a viewer’s laugh is recorded as an example of contributing sentiment data).
  
With regard to claim 9, Baratz discloses the method of claim 8 wherein the audio information includes voice data (paragraph [0036], a viewer’s laugh is recorded as an example of contributing sentiment data).

With regard to claim 10, Baratz discloses the method of claim 9 wherein the voice data enables audio vocalization metrics (paragraph [0036], a viewer’s laugh is recorded as an example of contributing sentiment data).

With regard to claim 11, Baratz discloses the method of claim 10 wherein the audio vocalization metrics include a laughter metric (paragraph [0036], a viewer’s laugh is recorded as an example of contributing sentiment data).

the method of claim 1 further comprising delivering a laugh track to the second set of participants based on a positive response from the analyzing cognitive state content (paragraph [0036], a viewer’s laugh is recorded as an example of contributing sentiment data.  The laugh can be used to provide a laugh track).

With regard to claim 13, Baratz discloses the method of claim 1 further comprising delivering a laugh track to the plurality of participants based on a positive response from the analyzing cognitive state content (paragraph [0036], a viewer’s laugh is recorded as an example of contributing sentiment data.  The laugh can be used to provide a laugh track).

With regard to claim 14, Baratz discloses the method of claim 1 wherein the interactive digital environment comprises a video conference (Fig. 3 displays a video conference in that multiple viewers are all watching a video).

With regard to claim 15, Baratz discloses the method of claim 14 wherein the video conference includes a webinar (Fig. 3 displays a webinar in that multiple viewers are all watching a video on the web).  

With regard to claim 16, Baratz discloses the method of claim 1 wherein the interactive digital environment comprises a distributed digital event (Fig. 3 displays an interactive digital environment of viewers are watching a distributed digital event).

With regard to claim 17, Baratz discloses the method of claim 16 wherein the distributed digital event includes a live streaming event, a concert, a live performance, an instructional presentation, an educational presentation, a comedic presentation, or a digital wedding (Fig. 3 and paragraph [0010]).
the method of claim 1 wherein the results include a real-time graph representation of the analyzing cognitive state content (Fig. 3).

With regard to claim 19, Baratz discloses the method of claim 1 wherein the results include an emoji representation of the analyzing cognitive state content (Fig. 3).

With regard to claim 20, Baratz discloses the method of claim 1 wherein the results include an animation representation of the analyzing cognitive state content (Fig. 3).

With regard to claim 21, Baratz discloses the method of claim 1 wherein the analyzing the cognitive state content is based on aggregating to enable the providing results (paragraphs [0026]-[0029] and [0044]).

With regard to claim 22, Baratz discloses the method of claim 21 further comprising presenting results of the aggregating to an individual within the plurality of participants (Fig. 3 and paragraphs [0026]-[0030], results of the aggregation can be seen by the participants and by the producers of media events).

  With regard to claim 23, Baratz discloses the method of claim 1 wherein the analyzing of the cognitive state content includes detection of one or more of sadness, stress, happiness, anger, frustration, confusion, disappointment, hesitation, cognitive overload, focusing, engagement, attention, boredom, exploration, confidence, trust, delight, disgust, skepticism, doubt, satisfaction, excitement, laughter, calmness, curiosity, humor, sadness, poignancy, or mirth (paragraphs [0035]-[0036]).

	With regard to claim 24, Baratz discloses the method of claim 1 further comprising calculating a facial expression metric as part of the analyzing (paragraphs [0021], [0025] and [0036]).

With regard to claim 25, Baratz discloses the method of claim 24 further comprising generating a cognitive state metric as part of the analyzing, based on the facial expression metric (paragraphs [0021], [0025] and [0036]).

With regard to claim 26, Baratz discloses the method of claim 25 further comprising including the cognitive state metric in the providing (paragraphs [0021], [0025] and [0036], Facial images are used to determine sentiment data for sentiment tracking).

With regard to claims 27 and 28 the discussion of claim 1 applies.  Baratz discloses a computer system operating a computer program (Figs. 1 and 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 2014/0282651 to Baratz.

	With regard to claim 4, Baratz discloses the method of claim 2, but does not explicitly disclose wherein the second set of participants comprises viewing participants and one or more presenting participants. Baratz discloses that both viewing participants and presenting participants such as the producers of content have access to sentiment data and aggregate sentiment data respectively (paragraphs [0012], [0026] and [0030]).   One of ordinary skill in the art will readily recognize that giving access to the tracked data to either the viewers or presenters or to any number or configuration of users is merely a matter of design choice according to who needs or benefits from access to such data.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to allow any configuration of any number of viewers or presenters to access the sentiment tracking data in order to provide feedback of the programming content.

With regard to claim 5, the discussion of claim 4 applies. The second set of participants comprising a greater number of viewing participants than the first set is merely a matter of design choice and the number of users logged into the system at any given point in time.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669